SO ORDERED.

SIGNED this 31st day of January, 2019.




__________________________________________________________________________

                   DESIGNATED FOR ONLINE PUBLICATION

              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANASAS


 IN RE:

 ROSA LIDIA HERMOSILLO                           Case No. 18-10695
                                                 Chapter 7
                         Debtors.



                            MEMORANDUM OPINION


      Kansas law allows funeral homes to sell prepaid funeral services, but it also

strictly regulates those sales. People may prearrange and pay for funeral services,

but only by either paying money into trust accounts or assigning the funeral provider

a life insurance policy in trust. When they die, the trust pays their previously agreed

upon funeral expenses with the proceeds of the account or insurance policy. Kansas

law exempts these “funds” from execution.




                                          1

              Case 18-10695     Doc# 51    Filed 01/31/19   Page 1 of 10
      Section 522(b)(2) allows a Kansas debtor to claim property exempt if that

property would be protected from execution or attachment under Kansas law. Rosa

Hermosillo claimed her prearranged funeral agreement (PFA) exempt under KAN.

STAT. ANN. §§ 60-2313(a)(10) and 16-310. These statutes protect “all funds … held in

trust” under a PFA. 1 Because she funded the PFA by assigning a life insurance policy

to the funeral home, the trustee objected to her exemption, arguing that § 16-310 only

protects PFAs that are funded with bank accounts held in trust. Section 16-301

specifically authorizes the “funding” of a PFA by life insurance or cash deposits. 2 The

policy is held in trust to pay the debtor’s funeral expenses with the death benefit and

is therefore an exempt “fund.” The trustee’s objection is overruled. 3

      Facts 4

      In February of 2018, Rosa Hermosillo signed a Pre-Need Funeral Agreement

(the “PFA”) with Carlson-Geisendorf Funeral Home (“Funeral Home”) in Salina,

Kansas. 5 The Funeral Home agreed to provide her with a prepaid funeral upon her

death and to charge her $14,133.25. 6 The agreement is divided into two parts—

guaranteed and non-guaranteed. The guaranteed price of $12,125 covers funeral



1 KAN. STAT. ANN. §§ 60-2313(a)(10) and 16-310(d) (2005).
2 KAN. STAT. ANN. §16-301 (2005).
3 The Chapter 7 trustee J. Michael Morris appears on his own behalf. The debtor

appears by her attorney Nicholas Grillot.
4 This matter was submitted on stipulations of fact, Doc. 42, and the parties’ briefs,

Docs. 43, 45, and 49. No argument or trial was held. These findings of fact are based
on the stipulations and the exhibits referenced therein, namely Exhs. 1 (Pre-Need
Funeral Agreement), 2 (Insurance Enrollment), and 3 (Certificate of Insurance),
separately filed as Doc. 44.
5 Doc. 44, Ex. 1, pp.1-3.
6 Id. at p. 1.


                                           2

                Case 18-10695   Doc# 51    Filed 01/31/19   Page 2 of 10
director services, embalming, visitation, funeral or memorial service, transportation,

casket and vault. The balance of the PFA price is for services whose prices are not

guaranteed, such as death certificates, honoraria for the minister and musicians,

obituaries, grave opening, other services, and sales tax. The entire agreement covers

everything but the purchase of a burial plot.

       The PFA stated that it would “be funded by the assignment of insurance

benefits,” and Ms. Hermosillo agreed to assign the death benefits of an insurance

policy issued by Homesteaders Life Company. 7 She applied for a group life insurance

policy from Homesteaders and granted Homesteaders the immediate right to draw

from her bank account $11,325.00, comprised of a $11,275.01 single premium life

insurance rider having a face amount of $11,446.73, and the first $49.99 monthly

premium for additional insurance in the face amount of $3,144.06 payable over 10

years. 8 Homesteaders issued the life insurance certificate (including the single

premium whole life certificate rider) the same day debtor entered into the PFA. 9 As

part of the PFA, she irrevocably assigned the right to receive the policy’s death benefit

to the Funeral Home. 10 The agreement recited that the irrevocable assignment

deprived her of the rights to surrender the policy to obtain cash value, borrow on it,

or receive a premium refund and removed the policy from her assets for qualifying

for Medicaid or other public assistance. 11 The agreement’s terms also provided that



7 Id at pp. 1-2.
8 Id. at pp. 3-6.
9 Id. at pp. 7-23, specifically pp. 9, 19-21.
10 Id. at pp. 1-2, 9.
11 Id. at pp. 1-2.


                                                3

               Case 18-10695      Doc# 51       Filed 01/31/19   Page 3 of 10
when she assigned ownership of the Homesteaders policy to the Funeral Home, it

then assigned the policy to the Funeral Assurance Trust. 12

      Rosa Hermosillo filed a Chapter 7 petition on April 20, 2018 and J. Michael

Morris was appointed her case trustee. On amended Schedule C, Ms. Hermosillo

exempted her “prearranged funeral agreement” with a value of $11,325, relying on

KAN. STAT. ANN. § 60-2313(a)(10). The amount exempted is comprised of the initial

premiums paid on February 13, 2018 at enrollment. While this amount far exceeds

the current cash value of the policy, it is less than the value of the funeral services

covered by the PFA and is less than the face amount of insurance purchased. The

trustee objected to the exemption, contending that the PFA statutes, KAN. STAT. ANN.

§ 16-301, et seq., do not exempt insurance policies that are assigned to fund the

agreements.

      Analysis

      The trustee may object to a debtor’s claimed exemption but has the burden of

proving that the exemption was not properly claimed. 13 Though we deal with

stipulated facts here, the trustee remains obligated to bring forward legal analysis

that defeats the exemption. Debtors may exempt from the property of their estates

those assets described in § 522. Kansas debtors are limited by § 522(b) to certain

specific federal exemptions and those provided by Kansas state law. KAN. STAT. ANN.

§ 16-310(d) shields from execution or attachment by either a seller’s or purchaser’s



12 Id. at p. 2. See also Insurance Certificate, Doc. 44, p. 9 indicating that ownership is
irrevocably assigned.
13 Fed. R. Bankr. P. 4003(c).


                                            4

               Case 18-10695     Doc# 51    Filed 01/31/19   Page 4 of 10
creditors “. . . all funds held in an account or trust established pursuant to a

prearranged funeral agreement, plan or contract . . . .” That exemption is repeated in

KAN. STAT. ANN. § 60-2313(a)(10) which protects from execution “any funds held in

an account or trust established pursuant to a prearranged funeral agreement . . .

pursuant to K.S.A. § 16-310 and amendments thereto.”

      The trustee objects that the debtor’s insurance policy cannot be exempt under

these two statutes because it is not held in trust. Rather, he argues, it supplies a

separate means for the debtor to fund a PFA and that only “accounts or trusts,” not

insurance policies, are exempt under these two statutes. 14 The debtor argues that the

life insurance policy is the “fund” that was ultimately placed in the Funeral

Assurance Trust to pay her funeral expenses. The Legislature has authorized funeral

providers to sell insurance as an alternative means of funding exempt PFAs. 15

      KAN. STAT. ANN. § 16-301 (2007) only authorizes PFAs that comply with the

provisions of §§ 16-301, et seq. Non-complying PFAs violate public policy. Until 2002,

§ 16-301 only authorized PFAs to be funded with money deposited in insured deposit

accounts in trust for the benefit of the purchaser. In 2002, the legislature added the

last sentence of the current version of the section stating that “[t]his act shall not

prohibit the funding of a prearranged funeral agreement with insurance proceeds

derived from a policy issued by an insurance company authorized to conduct business




14 Both parties agree that the life insurance exemption, KAN. STAT. ANN. § 40-414(a)
(2000), does not apply here.
15 KAN. STAT. ANN. § 74-1707 (2002).


                                          5

              Case 18-10695    Doc# 51    Filed 01/31/19   Page 5 of 10
in this state.” 16 This was one of a series of amendments made to Chapter 16, Article

3 to enable the state to recoup excess PFA funds not spent by the funeral provider on

the purchaser’s funeral. 17 Funeral directors are required to report to the Kansas State

Board of Mortuary Arts, all prefinanced funeral agreements funded by an insurance

policy or held in trust, including the identity of the insurance company in which the

funeral establishment has been designated as the beneficiary or assignee, or risk

revocation of licensure. 18

       Section 16-311(a) also refers to funding PFAs with insurance and specifically

provides for any excess funds to be paid to the state welfare department. 19 This

section was later amended in 2004 to specifically refer to insurance companies or

others that are “providing the services” not being liable to the welfare department for

unused balances if they did not receive notice that the deceased had received state

assistance. 20 It was amended again in 2014 to change the title of the welfare

department from the Department of Social and Rehabilitation Services to the

Department of Children and Families. The Legislature enacted § 16-312 in 2010, and

as amended in 2014, stipulates that “any prearranged funeral agreement that




16 § 16-301 (2007). See 2002 KAN. SESS. LAWS 460, ch. 106, § 1.
17 2002 KAN. SESS. LAWS 460, ch. 106 (“AN ACT concerning recipients of medicaid;
after death requiring certain moneys to be recouped and repaid to the secretary of
social and rehabilitation services; amending K.S.A. 16-301 and K.S.A. 2001 Supp. 16-
304 and repealing the existing sections.”). See also, KAN. STAT. ANN. § 16-311(a)
(2007). replacing former § 16-304.
18 KAN. ADMIN. REG. § 63-3-20 (2018).
19 See also KAN. ADMIN. REG. § 63-3-21 (2018) referring to prefinanced funeral

agreements funded by an insurance policy and implementing § 16-311.
20 2004 KAN. SESS. LAWS 149, ch. 36, § 2.


                                           6

               Case 18-10695    Doc# 51    Filed 01/31/19   Page 6 of 10
involves the payment of money or the purchase or assignment of an insurance policy

or annuity” must be in writing and include a list of disclosures. 21

         At the same time, the Legislature enacted § 16-314 which states:

         For the purposes of this act, the term “prearranged funeral agreement”
         shall mean any agreement, contract or plan authorized by K.S.A. 16-
         301, and amendments thereto. 22

That definition applies to the term “prearranged funeral agreement” that appears in

both § 16-301(d) and § 60-2313(a)(10). Because § 16-301 authorizes PFAs to be funded

with insurance policies, these exemptions protect the buyer’s or beneficiary’s interest

in them. Insurance, therefore, plays a prominent role in PFAs under the current

statutory scheme and is a critical component of the agreements the Court considers

today.

         Under Ms. Hermosillo’s PFA agreement, she agreed to acquire and pay for a

life insurance policy rider with a death benefit of $11,446.73 payable by a single

premium of $11,275.01. 23 She agreed to acquire additional insurance of $3,144.06

payable to the funeral home over ten years at $49.99 per month. 24 She irrevocably

assigned the insurance policy to the funeral home which, in turn, irrevocably assigned




21 KAN. STAT. ANN. § 16-312 (2017 Supp.). The required disclosures for “insurance-
funded preneed funeral agreement” were given to Ms. Hermosillo. Doc. 44, p. 6.
22 KAN. STAT. ANN. § 16-314 (2017 Supp.).
23 The insurance certificate states that “[t]he death benefit on the issue date is the

face amount [$11,446.73]” shown on the schedule of insurance. Doc. 44, p. 21.
24 For the multiple payment portion of the insurance policy, the death benefit payable

is a percentage of the face amount of insurance for years 1 and 2 of premium
payments and the full face amount of insurance for years 3 and after. Doc. 44, p. 4.
                                           7

                Case 18-10695    Doc# 51   Filed 01/31/19   Page 7 of 10
it to the Funeral Assurance Trust. 25 She initialed the “Medicaid Qualification” clause

on the agreement. That made her otherwise revocable insurance assignment

“irrevocable to qualify for Medicaid or other public assistance.” 26 The clause also

states that she waived her rights to cancel the policy or to receive a refund of what

she paid. 27 Thus, she waived any right she may have had to reach the cash value of

the policy. 28 Now, only the Trust can reach the cash value and recover the death

benefit. When she dies, the Trust will be contractually obligated to use the insurance

proceeds for Ms. Hermosillo’s funeral expenses and services as outlined on the PFA.

      If we read the sections of the statutory scheme together and assign the words

their accepted meanings, irrevocably assigning an insurance policy to the funeral

home in trust to fund the PFA equates to paying the funeral home money that it then

deposits in a trust account. The word “funds,” used repeatedly in these sections,

including § 16-310(d), means more than money “and, in its broader meaning, may

include property of every kind.” 29 Though the property given by the debtor for the

PFA—the assigned insurance policy—didn’t come in the form of a bank deposit, it is




25  Doc. 44, p. 2 (Medicaid Qualification/Irrevocability section). The insurance
certificate states that “ownership [of the insurance policy] is irrevocably assigned,”
and the beneficiary is “as stated in the Enrollment Form [i.e. Funeral Home].” Doc.
44, p. 9.
26 Doc. 44, p. 1.
27 Id.
28 See also Doc. 44, p. 2 – paragraph titled “Medicaid Qualification/Irrevocability.”
29 State v. Finney, 141 Kan. 12, 40 P.2d 411, 421 (1935) (quoting from 4 Words and

Phrases, First Series, 3004 and citing In re Tatum, 70 N.Y.S 634, 635, 61 App. Div.
513 (1901)). See also 40 P. 2d at 421 quoting BLACK’S LAW DICTIONARY 828 (4th ed.)
on the meaning of “funds” to include “. . . the proceeds of any other assets converted
into money.
                                          8

              Case 18-10695     Doc# 51    Filed 01/31/19   Page 8 of 10
certainly a “fund” that a purchaser can use to buy a PFA. 30 It is an asset that

represents the death benefit (money) payable upon the insured’s death. It is

commonly paid by a check that may be negotiated and deposited into an account.

Making that policy or fund exempt protects a debtor’s funeral and interment

provisions from the debtor’s creditors. That is consistent with exempting a Kansan’s

interest in a cemetery merchandise trust that is expressed in § 60-2313(a)(9). 31

      My interpretation of the PFA exemption is also consistent with long-standing

Kansas Supreme Court precedent that exemption laws are to be liberally construed

in favor of those intended to be benefitted and to effectuate the object and purpose of

the exemption statute. 32 Section 16-301’s purpose of requiring the “funds” to be held

in trust was discussed in Lakeview Gardens, Inc. v. State ex rel. Schneider:

      The concern of the legislature expressed by this statute emanated from
      the possibility for fraud which can arise from sales of burial merchandise
      to young persons where the purchase price is collected long in advance
      of any actual need for such merchandise. Because of the time lag
      between the time of bargaining and the time of performance requiring
      delivery of the merchandise there are hazards not present in ordinary
      retail sales. Not only do such sales present opportunities for fraud and
      deceit but delivery of the merchandise may become impossible of
      performance when a seller has suffered economic woes and has gone out
      of business. The purpose of requiring that purchase price payments be
      held in trust is to assure those who purchase preneed caskets and burial
      merchandise that they will have either the benefit of their purchase, the
      merchandise, or their money back at the time the need for the
      merchandise occurs. 33



30 See also Fund, BLACK’S LAW DICTIONARY (10th ed. 2014) (“To furnish money to (an
individual, entity, or venture), esp. to finance a particular project.”).
31 See KAN. STAT. ANN. § 60-2313(a)(9) exempting funds in cemetery merchandise

trusts per KAN. STAT. ANN. § 16-328.
32 Miller v. Keeling, 185 Kan. 623, 627, 347 P.2d 424 (1959) (citations omitted.).
33 221 Kan. 211, 215, 557 P.2d 1286 (1976).


                                          9

              Case 18-10695     Doc# 51    Filed 01/31/19   Page 9 of 10
The irrevocable assignment of ownership of the insurance policy by the Funeral Home

to the trustees of the Funeral Assurance Trust ensures that the insurance policy and

the “fund” that it represents, are held in trust and protects the purchaser from misuse

of the insurance proceeds. It places insurance-funded PFAs on par with cash-funded

PFAs. No sound reason exists for exempting one type of funded PFA, but not the other

and the exemption statute itself contains no such language that would do that.

      Section 16-310(d) prevents a creditor of either the purchaser or a seller of a

PFA from reaching these funds. The debtor’s interest in the PFA, including the “fund”

available from the insurance policy’s death benefit, is exempt. Because Ms.

Hermosillo claimed an exemption of $11,325—an amount less than the $11,446 death

benefit she fully funded by payment of a single premium life rider on February 13,

2018—her exemption is proper. The trustee’s objection is overruled.

                                         ###




                                          10

              Case 18-10695    Doc# 51    Filed 01/31/19   Page 10 of 10
